STRATEGIC MEDICINAL CHEMISTRY SERVICES AGREEMENT This Strategic Medicinal Chemistry Services Agreement (this “Agreement”), dated as of December 6, 2011 (the “Effective Date”), is by and between Synterys, Inc. (“Synterys”), a Delaware Corporation, the principal place of business of which is 29540 Kohoutek Way, Union City, CA 94587 and VistaGen Therapeutics, Inc. (“VistaGen”), a Nevada corporation, the principal place of business of which is 384 Oyster Point Blvd, Suite 8, South San Francisco, CA 94080. Synterys and VistaGen may each be referred to herein individually as a “Party” or, collectively, as the “Parties.” Introduction VistaGen and Synterys desire to enter into a strategic collaboration through which Synterys will facilitate VistaGen’s internal drug rescue programs. As part of this strategic collaboration, in addition to other collaborative activities undertaken by the parties as projects and as described below, VistaGen desires to obtain, and Synterys seeks to provide, certain custom chemical syntheses as more particularly described below (“MedChem Services”). 1.
